                   Case 19-12680-KBO               Doc 8      Filed 12/17/19         Page 1 of 28



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                      )
    In re:                                                            )     Chapter 11
                                                                      )
    CLOVER TECHNOLOGIES GROUP, LLC, et al., 1                         )     Case No. 19-12680 (___)
                                                                      )
                              Debtors.                                )     (Joint Administration Requested)
                                                                      )

                            DEBTORS’ MOTION FOR ENTRY
                            OF INTERIM AND FINAL ORDERS
                       (I) AUTHORIZING POSTPETITION USE OF
                    CASH COLLATERAL, (II) GRANTING ADEQUATE
                PROTECTION TO THE SECURED PARTIES, (III) MODIFYING
             THE AUTOMATIC STAY, AND (IV) SCHEDULING A FINAL HEARING

             The above-captioned debtors and debtors in possession (collectively, the “Debtors” and

together with their non-debtor affiliates, the “Company”) respectfully state as follows in support

of this motion: 2

                                                  Relief Requested

             1.     The Debtors seek entry of an interim order, substantially in the form attached hereto

as Exhibit A, and a final order (the “Interim Order” and “Final Order,” respectively, and together,

the “Cash Collateral Orders”), (a) authorizing the Debtors to use “Cash Collateral,” as defined in

section 363(a) of the Bankruptcy Code, (b) granting adequate protection, solely to the extent



1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Clover Technologies Group, LLC (9236); 4L Holdings Corporation (0292); 4L Technologies Inc.
      (5035); Clover Ithaca Properties, LLC (9236); Refurb Holdings, LLC (1230); Clover Wireless, LLC (0313); and
      Valu Tech Outsourcing, LLC (3563). The location of the Debtors’ service address in these chapter 11 cases is:
      5850 Granite Parkway, Suite 720, Plano, Texas 75024.
2
      A detailed description of the Debtors and their business, and the facts and circumstances supporting the Debtors’
      chapter 11 cases, are set forth in greater detail in the Declaration of Andrew Buck, Chief Financial Officer of
      Clover Wireless, LLC in Support of the Chapter 11 Petitions and First Day Motions (the “First Day Declaration”),
      filed substantially contemporaneously with the Debtors’ voluntary petitions for relief under chapter 11 of title 11
      of the United States Code (the “Bankruptcy Code”) on December 16, 2019 (the “Petition Date”) and incorporated
      by reference herein. Capitalized terms used but not otherwise defined in this motion shall have the meanings
      ascribed to them in the First Day Declaration or in the Plan, as applicable.



KE 64623016
               Case 19-12680-KBO           Doc 8       Filed 12/17/19    Page 2 of 28



provided in the Cash Collateral Orders, to the Secured Parties (as defined below), (c) modifying

the automatic stay imposed by section 362 of the Bankruptcy Code to the extent necessary to

implement and effectuate the terms of the Cash Collateral Orders, and (d) scheduling a final

hearing (the “Final Hearing”) to consider approval of this Motion on a final basis.

                                       Jurisdiction and Venue

        2.      The United States Bankruptcy Court for the District of Delaware (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware, dated

February 29, 2012. The Debtors confirm their consent, pursuant to rule 7008 of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”) and rule 9013-1(f) of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

District of Delaware (the “Local Rules”), to the entry of a final order by the Court in connection

with this Motion to the extent that it is later determined that the Court, absent consent of the parties,

cannot enter final orders or judgments in connection herewith consistent with Article III of the

United States Constitution.

        3.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        4.      The statutory bases for the relief requested herein are sections 105, 361, 362, 363,

506, 507, and 552 of the Bankruptcy Code, Bankruptcy Rules 2002, 6004, 6006, and 6007, and

Local Rules 2002-1 and 9013-1.

                                             Background

        5.      The Debtors collect and recycle electronic devices and provide aftermarket

management services for mobile device carriers, manufacturers, retailers, insurance providers and

enterprise businesses. Formed through organic growth and strategic acquisitions, the Debtors and

their non-debtor affiliates operate repair centers in North America and abroad and provide services

                                                   2
               Case 19-12680-KBO         Doc 8       Filed 12/17/19   Page 3 of 28



in over 120 countries. The Company’s comprehensive services portfolio includes a full suite of

returns management, customized trade-in and buyback programs, and device re-marketing through

multiple sales channels, and their repair and reclamation services restore devices to high-quality

condition while avoiding waste and maximizing value for their customers.

       6.      Prior to the Petition Date, the Debtors engaged in extensive discussions with the

Consenting Stakeholders. These extensive, good faith, arm’s-length discussions culminated in the

execution of the Restructuring Support Agreement, which serves as the foundation for the Plan

and has the support of the vast majority of the Debtors’ funded debt holders. The Plan provides

for a comprehensive restructuring of the Debtors’ prepetition funded debt obligations, leaves

General Unsecured Claims unimpaired, preserves the going-concern value of the Debtors’

business, maximizes creditor recoveries, and protects the jobs of the Company’s invaluable

employees. The transactions contemplated by the Restructuring Support Agreement and Plan will

enable the Debtors to substantially deleverage their balance sheet and position their business for

stability and success after emergence from chapter 11.

       7.      On the Petition Date, each of the Debtors filed a voluntary petition for relief under

chapter 11 of the Bankruptcy Code. The Debtors have also filed a motion requesting joint

administration of these chapter 11 cases pursuant to Bankruptcy Rule 1015(b). The Debtors are

operating their business and managing their properties as debtors in possession pursuant to

sections 1107(a) and 1108 of the Bankruptcy Code. No request for the appointment of a trustee

or examiner has been made in these chapter 11 cases and no official committees have been

appointed or designated.

              The Debtors Have an Immediate Need for Use of Cash Collateral

       8.      The Debtors require immediate access to liquidity to ensure that they are able to

continue operating their business during these chapter 11 cases, preserve the value of their estates

                                                 3
               Case 19-12680-KBO          Doc 8       Filed 12/17/19   Page 4 of 28



for the benefit of all parties in interest, and pursue a value-maximizing restructuring transaction.

Without prompt access to Cash Collateral, the Debtors would be unable to satisfy employee

compensation obligations, satisfy trade payables incurred in the ordinary course of business,

preserve and maximize the value of their estates, and fund the administration of these

chapter 11 cases, which would cause immediate and irreparable harm to the value of the Debtors’

estates to the detriment of all stakeholders.

       9.      During these chapter 11 cases, the Debtors will need the cash generated from their

operations to satisfy payroll obligations, continue satisfying obligations under their customer

contracts, maintain insurance coverage, pay taxes, and make any other payments essential to the

continued management, operation, and preservation of the Debtors’ business. The ability to satisfy

these expenses as and when due is essential to the Debtors’ continued operation of their business

during the pendency of the chapter 11 cases. As part of the Restructuring Support Agreement, the

Debtors and the Consenting Term Loan Lenders have negotiated the terms of the Debtors’

consensual use of Cash Collateral as set forth herein.

                  Concise Statement of Material Terms of the Interim Order

       10.     By this Motion, the Debtors seek entry of the Cash Collateral Orders.

The provisions of the Interim Order were extensively negotiated with the Consenting Term Loan

Lenders and are the most favorable terms that the Debtors were able to obtain under the

circumstances. Approval of this Motion will ensure that the Debtors are able to maintain their

operations, pursue and achieve a successful restructuring by implementing the Plan, and maximize

the value of their estates for the benefit of all stakeholders. Accordingly, the Debtors request that

the Court enter the Interim Order approving the use of Cash Collateral.




                                                  4
                Case 19-12680-KBO              Doc 8        Filed 12/17/19       Page 5 of 28



        11.      The below chart contains a summary of the material terms of the proposed use of

Cash Collateral, together with references to the applicable sections of the relevant source

documents, as required by Bankruptcy Rule 4001(b).

                                  Summary of Material Terms                                             Location

  Parties with an           Wilmington Savings Fund Society, FSB, as Agent for all                      Preamble,
  Interest in Cash          Term Loan Lenders (collectively, the “Secured Parties”).                       ¶E
  Collateral
                                                                                                           ¶4
  Bankruptcy Rule
  4001(b)(1)(B)(i)

  Purposes for Use of       Subject to the provisions of the Interim Order (including the Carve Out      ¶ 3(b)
  Cash Collateral           (as defined therein)), and in accordance with the Budget,
  Bankruptcy Rule           Cash Collateral may be used during the Specified Period by the Debtors
  4001(b)(1)(B)(ii); Del.   to: (i) finance their working capital needs and for any other general
  Bankr. L.R 4001-2(a)(i)   corporate purposes; and (ii) pay related transaction costs, fees,
                            liabilities, and expenses (including all professional fees and expenses)
                            and other administration costs incurred in connection with and for the
                            benefit of these Cases, in each case solely to the extent consistent with
                            the Budget.

  Budget                    On the final business day of each calendar week following entry of the       ¶ 4(e)
  Bankruptcy Rule           Interim Order beginning with the second full week following the
  4001(b)(1)(B)(ii)         Petition Date, the Debtors will provide the Agent and counsel to the
                            supporting Secured Parties with an updated Budget for the subsequent
                            13-week period. The initial Budget and each subsequent Budget shall
                            be in form and substance acceptable to the supporting Secured Parties
                            and each such subsequent Budget shall be deemed to constitute the
                            “Budget” for purposes of the Interim Order unless counsel to the
                            supporting Secured Parties has notified counsel for the Debtors in
                            writing within five (5) business days following delivery thereof to the
                            contrary. In the event of such notification, the prior approved Budget
                            shall remain in full force and effect. On the final business day of each
                            calendar week following entry of the Interim Order beginning with the
                            second full week following the Petition Date, the Debtors will also
                            provide to the Agent and counsel to the supporting Secured Parties a
                            Budget variance report/reconciliation (the “Budget Variance Report”)
                            setting forth in reasonable detail actual cash receipts and disbursements
                            for the prior week for both the Debtors (collectively, and including, for
                            the avoidance of doubt, the Valu Tech Non-Debtor Affiliates the
                            “Debtor Group”), and the Debtors’ non-Debtor affiliates (collectively,
                            the “Non-Debtor Group”) and all variances, in each case on both an
                            individual line item basis and an aggregate basis, as compared to the
                            previously delivered Budget on a cumulative weekly basis commencing
                            with the second full week after the Petition Date, together with a
                            statement confirming compliance with the Budget Covenants set forth
                            below. The Budget Variance Report shall include an explanation, in
                            reasonable detail, of any material variance. The Debtors shall ensure
                            that at no time any of the following occur (collectively, the “Budget
                            Covenants”): (i) a positive variance of ten percent (10%) or more from
                            the aggregate of operating disbursements, as set forth in the Budget, to

                                                        5
               Case 19-12680-KBO              Doc 8         Filed 12/17/19        Page 6 of 28




                                 Summary of Material Terms                                               Location
                           be tested and reported on a weekly basis, with the initial testing date
                           occurring (x) with respect to the Debtor Group, on the second full week
                           following the Petition Date and (y) with respect to the Non-Debtor
                           Group, on the fourth full week following the Petition Date; (ii) a
                           negative variance of fifteen percent (15%) (or, beginning on the fourth
                           full week following the Petition Date, ten percent (10%)) or more from
                           the total receipts , as set forth in the Budget, to be tested and reported
                           on a weekly basis, with the initial testing date occurring (x) with respect
                           to the Debtor Group, on the second full week following the Petition
                           Date and (y) with respect to the Non-Debtor Group, on the fourth full
                           week following the Petition Date; or (iii) any Debtor makes any
                           disbursement not contemplated by the Budget (after giving effect to the
                           foregoing variances, and including any transfers of cash from any
                           Debtor to any member of the Non-Debtor Group not expressly
                           authorized under the Budget) without the prior written consent of the
                           supporting Secured Parties.

Termination Date           The Debtors are authorized to use Cash Collateral in accordance with           ¶ 3(a)
Bankruptcy Rule            the Budget for the period (the “Specified Period”) from the
4001(b)(1)(B)(iii); Del.   Petition Date through the date which is the earliest to occur of (i) the
Bankr. L.R. 4001-          expiration of the Remedies Notice Period (as defined in the
2(a)(ii)                   Interim Order), (ii) the effective date of a confirmed chapter 11 plan in
                           the Cases, and (iii) the date that is three (3) months after the Petition
                           Date.
                           The occurrence and continuance of any of the following events, unless
Termination Events/                                                                                        ¶8
                           waived in writing by the Agent (acting at the direction of the requisite
Events of Default
                           Secured Parties), shall constitute an event of default (collectively, the
Bankruptcy Rule
                           “Events of Default”):
4001(b)(1)(B)(iii); Del.
Bankr. L.R. 4001-          •   the Debtors shall have filed a motion seeking to create any
2(a)(ii)                       postpetition liens or security interests, other than those granted or
                               permitted pursuant to the Interim Order or approved by the Agent
                               (acting at the direction of the requisite Secured Parties) in writing;
                           •   the Debtors shall have filed a disclosure statement or chapter 11
                               plan that is not reasonably acceptable to the Agent (acting at the
                               direction of the requisite Secured Parties);
                           •   the entry of a final order by the Court, other than the Interim Order
                               or the Final Order, granting relief from or modifying the automatic
                               stay of section 362 of the Bankruptcy Code (i) to allow any creditor
                               to execute upon or enforce a lien on or security interest in any
                               Collateral, or (ii) with respect to any lien of or the granting of any
                               lien on any Collateral to any state or local environmental or
                               regulatory agency or authority, except as approved by the Agent in
                               writing;
                           •   the Court shall enter an order approving any claims for recovery of
                               amounts under section 506(c) of the Bankruptcy Code or otherwise
                               arising from the preservation of any Collateral;
                           •   the Debtors shall support, commence, or join as an adverse party in
                               any suit or other proceeding against the Agent or any of the Secured
                               Parties relating to the Term Loan Obligations or the Collateral,
                               including any proceeding seeking to avoid or require repayment of


                                                        6
              Case 19-12680-KBO             Doc 8         Filed 12/17/19        Page 7 of 28




                                Summary of Material Terms                                              Location
                              any payments to the Agent or any supporting Secured Party
                              hereunder;
                          •   the reversal, amendment, supplement, vacatur, or modification of
                              the Interim Order without the express prior written consent of the
                              Agent (acting at the direction of the requisite Secured Parties);
                          •   the dismissal of any of these Cases or conversion of any of these
                              Cases to cases under chapter 7 of the Bankruptcy Code, or
                              appointment of a trustee, receiver, interim receiver or manager, or
                              appointment of a responsible officer or examiner with enlarged
                              powers in any of these Cases (having powers beyond those set forth
                              in Bankruptcy Code sections 1106(a)(3) and (4));
                          •   the Debtors’ exclusive right to file and solicit acceptances of a plan
                              of reorganization is terminated or terminates;
                          •   the failure to make any material payments as set forth herein when
                              due and such failure shall remain unremedied for more than five (5)
                              business days after receipt by the Debtors of written notice thereof
                              from the Agent;
                          •   the failure by the Debtors to perform, in any material respect (or, in
                              the case of Paragraph 3(c) and the Budget Covenants in Paragraph
                              4(d), in all respects), any of the terms, provisions, conditions, or
                              obligations under the Interim Order; and
                          •   the occurrence of any termination event set forth in Section 12
                              (other than a termination pursuant to Sections 12.02(c) or 12.05
                              thereof) of Restructuring Support Agreement.

Adequate Protection       The adequate protection provided to the Administrative Agent and the           ¶4
Bankruptcy Rule           Secured Parties, includes:
4001(b)(1)(B)(iv); Del.
Bankr. L.R. 4001-         •   Adequate Protection Liens: As adequate protection of the
2(a)(i)(B)                    interests of the Secured Parties in the Prepetition Collateral against
                              any Diminution in Value of such interests, pursuant to sections 361
                              and 363(e) of the Bankruptcy Code, the Debtors are authorized to,
                              and as of entry of the Interim Order are deemed to have granted, to
                              the Agent, for the benefit of itself and each of the Secured Parties,
                              additional and replacement continuing, valid, binding, enforceable,
                              non-avoidable, and automatically perfected postpetition security
                              interests in and liens on (together, the “Adequate Protection
                              Liens”) all of each Debtor’s presently owned or hereafter acquired
                              property and assets, whether such property and assets were
                              acquired by such Debtor before or after the Petition Date, of any
                              kind or nature, whether real or personal, tangible or intangible,
                              wherever located, including, without limitation, all inventory,
                              accounts receivable, general intangibles, payment intangibles,
                              chattel paper, contracts, real and personal property, leaseholds,
                              property, plants, fixtures and machinery and equipment, vehicles,
                              vessels, deposit accounts, cash and any investment thereof, letter of
                              credit rights, commercial tort claims, patents, copyrights,
                              trademarks, trade names, rights under license agreements and other
                              intellectual property and stock of subsidiaries of the Debtors, and
                              the proceeds and products of the foregoing and any accessions


                                                      7
Case 19-12680-KBO           Doc 8        Filed 12/17/19       Page 8 of 28




                Summary of Material Terms                                            Location
           thereto (collectively, together with the Prepetition Collateral and
           the Cash Collateral, the “Collateral”).
       •   507(b) Claims: Solely the extent of any Diminution in Value of the
           interests of the Secured Parties in the Prepetition Collateral, the
           Agent, on behalf of itself and the Secured Parties, shall be granted,
           subject only to the payment of the Carve Out, allowed superpriority
           administrative expense claim pursuant to sections 503(b), 507(a),
           and 507(b) of the Bankruptcy Code (collectively, the
           “Superpriority Claim”), which Superpriority Claim shall be an
           allowed claim against each of the Debtors (jointly and severally),
           with priority over any and all administrative expenses and all other
           claims against the Debtors now existing or hereafter arising, of any
           kind specified in section 503(b) of the Bankruptcy Code, and all
           other administrative expenses or other claims arising under any
           other provision of the Bankruptcy Code, including, without
           limitation, sections 105, 327, 328, 330, 331, 503(b), 507(a) (other
           than 507(a)(1)), or 1114 of the Bankruptcy Code, whether or not
           such expenses or claims may become secured by a judgment lien
           or other nonconsensual lien, levy, or attachment.
       •   Additional Adequate Protection.
           1.     Fees and Expenses. The Debtors are authorized and directed
                  to pay the reasonable and documented fees, costs, and
                  expenses incurred or accrued of: (i) the Agent; (ii) Blank
                  Rome LLP, as counsel to the Agent, and local counsel retained
                  by the Agent; (iii) Gibson, Dunn & Crutcher LLP and
                  Pachulski Stang Ziehl & Jones, LLP, as counsel to certain
                  supporting Secured Parties; and (iv) Greenhill & Co., LLC, as
                  financial advisor to certain supporting Secured Parties.
           2.     Current Cash Payment of Interest. The Debtors are
                  authorized to pay the Agent (for the ratable benefit of the
                  Secured Parties) adequate protection payments in an amount
                  equal to all accrued and unpaid postpetition interest (including
                  default interest) on account of the Term Loan Obligations, in
                  accordance with the terms of the Credit Agreement.
           3.     Reporting. The Debtors shall comply with the reporting
                  requirements set forth in Paragraph 4(e) of the Interim Order.
           4.     Access to Records. Upon reasonable notice, at reasonable
                  times during normal business hours, the Debtors shall permit
                  representatives, agents, and employees of the Agent and the
                  supporting Secured Parties to have reasonable access to
                  (i) inspect the Debtors’ properties and (ii) all information
                  (including historical information and the Debtors’ books and
                  records) and personnel, including regularly scheduled
                  meetings as mutually agreed with senior management of the
                  Debtors and other company advisors (during normal business
                  hours), and the Agent and the supporting Secured Parties shall
                  be provided with access to all information they shall
                  reasonably request, excluding any information for which
                  confidentiality is owed to third parties, information subject to



                                     8
               Case 19-12680-KBO           Doc 8         Filed 12/17/19        Page 9 of 28




                               Summary of Material Terms                                              Location
                                 attorney client or similar privilege, or where such disclosure
                                 would not be permitted by any applicable requirements of law.

Carve Out                The Interim Order provides a “Carve Out” of certain statutory fees,            ¶ 10
Bankruptcy Rule          allowed professional fees of the Debtors, and Carve Out Reserves, all
4001(b)(1)(B)(iii)       as detailed in the Interim Order.
Del. Bankr. L.R. 4001-   •   Carve Out. The “Carve Out” means the sum of (i) all fees required
2(a)(i)(F)                   to be paid to the Clerk of the Court and to the Office of the United
                             States Trustee under section 1930(a) of title 28 of the United States
                             Code plus interest at the statutory rate (without regard to the notice
                             set forth in (iii) below); (ii) all reasonable fees and expenses up to
                             $75,000 incurred by a trustee under section 726(b) of the
                             Bankruptcy Code (without regard to the notice set forth in
                             (iii) below); (iii) to the extent allowed at any time, whether by
                             interim order, procedural order, or otherwise, all unpaid fees and
                             expenses (the “Allowed Professional Fees”) incurred by persons or
                             firms retained by the Debtors pursuant to section 327, 328, or 363
                             of the Bankruptcy Code (the “Debtor Professionals”) and the
                             Committee (if any) pursuant to section 328 or 1103 of the
                             Bankruptcy Code (the “Committee Professionals” and, together
                             with the Debtor Professionals, the “Professional Persons”) at any
                             time before or on the first business day following delivery by the
                             Agent (acting at the direction of the requisite Secured Parties) of a
                             Carve Out Trigger Notice (as defined below), whether allowed by
                             the Court prior to or after delivery of a Carve Out Trigger Notice;
                             and (iv) Allowed Professional Fees of Professional Persons in an
                             aggregate amount not to exceed $2,000,000 incurred after the first
                             business day following delivery by the Agent of the Carve Out
                             Trigger Notice, to the extent allowed at any time, whether by
                             interim order, procedural order, or otherwise (the amounts set forth
                             in this clause (iv) being the “Post-Carve Out Trigger Notice
                             Cap”). For purposes of the foregoing, “Carve Out Trigger Notice”
                             shall mean a written notice delivered by email (or other electronic
                             means) by the Agent (acting at the direction of the requisite Secured
                             Parties) to the Debtors, their lead restructuring counsel, the U.S.
                             Trustee, and counsel to the Committee (if any), which notice may
                             be delivered following the occurrence and during the continuation
                             of an Event of Default and upon termination of the Debtors’ right
                             to use Cash Collateral by the Secured Parties, stating that the Post-
                             Carve Out Trigger Notice Cap has been invoked.
                         •   Carve Out Reserves. On the day on which a Carve Out Trigger
                             Notice is given by the Agent (acting at the direction of the requisite
                             Secured Parties) to the Debtors with a copy to counsel to the
                             Committee (if any) (the “Termination Declaration Date”), the
                             Carve Out Trigger Notice shall constitute a demand to the Debtors
                             to utilize all cash on hand as of such date and any available cash
                             thereafter held by any Debtor to fund a reserve in an amount equal
                             to the then unpaid amounts of the Allowed Professional Fees. The
                             Debtors shall deposit and hold such amounts in a segregated
                             account in trust to pay such then unpaid Allowed Professional Fees
                             (the “Pre-Carve Out Trigger Notice Reserve”) prior to any and all
                             other claims. On the Termination Declaration Date, after funding
                             the Pre-Carve Out Trigger Notice Reserve, the Debtors shall utilize

                                                     9
Case 19-12680-KBO       Doc 8       Filed 12/17/19         Page 10 of 28




            Summary of Material Terms                                               Location
          all remaining cash on hand as of such date and any available cash
          thereafter held by any Debtor to fund a reserve in an amount equal
          to the Post-Carve Out Trigger Notice Cap (the “Post-Carve Out
          Trigger Notice Reserve” and, together with the Pre-Carve Out
          Trigger Notice Reserve, the “Carve Out Reserves”) prior to any and
          all other claims. All funds in the Pre-Carve Out Trigger Notice
          Reserve shall be used first to pay the obligations set forth in clauses
          (i) through (iii) of the definition of Carve Out set forth above (the
          “Pre-Carve Out Amounts”), but not, for the avoidance of doubt, the
          Post-Carve Out Trigger Notice Cap, until paid in full, and then, to
          the extent the Pre-Carve Out Trigger Notice Reserve has not been
          reduced to zero, to pay the Agent for the benefit of the Secured
          Parties, unless the Term Loan Obligations have been indefeasibly
          paid in full, in cash, in which case any such excess shall be paid to
          the Debtors’ creditors in accordance with their rights and priorities
          as of the Petition Date. All funds in the Post-Carve Out Trigger
          Notice Reserve shall be used first to pay the obligations set forth in
          clause (iv) of the definition of Carve Out set forth above (the
          “Post-Carve Out Amounts”), and then, to the extent the Post-Carve
          Out Trigger Notice Reserve has not been reduced to zero, to pay
          the Agent for the benefit of the Secured Parties, unless the Term
          Loan Obligations have been indefeasibly paid in full, in cash, in
          which case any such excess shall be paid to the Debtors’ creditors
          in accordance with their rights and priorities as of the Petition
          Date. Notwithstanding anything to the contrary in the
          Loan Documents, or the Interim Order, if either of the Carve Out
          Reserves is not funded in full in the amounts set forth in this
          paragraph 10, then, any excess funds in one of the Carve Out
          Reserves following the payment of the Pre-Carve Out Amounts and
          Post-Carve Out Amounts, respectively, shall be used to fund the
          other Carve Out Reserve, up to the applicable amount set forth in
          this paragraph 10, prior to making any payments to the Agent or
          any of the Debtors’ creditors, as applicable. Notwithstanding
          anything to the contrary in the Loan Documents or the Interim
          Order, following delivery of a Carve Out Trigger Notice, the Agent
          shall not sweep or foreclose on cash (including cash received as a
          result of the sale or other disposition of any assets) of the Debtors
          until the Carve Out Reserves have been fully funded, but shall have
          a security interest in any residual interest in the Carve Out
          Reserves, with any excess paid to the Agent for application in
          accordance with the Loan Documents. Further, notwithstanding
          anything to the contrary in the Interim Order, (i) disbursements by
          the Debtors from the Carve Out Reserves shall not constitute Term
          Loan Obligations (as defined in the Credit Agreement) or increase
          or reduce the amount of the Term Loan Obligations, (ii) the failure
          of the Carve Out Reserves to satisfy in full the Allowed
          Professional Fees shall not affect the priority of the Carve Out, and
          (iii) in no way shall the Initial Budget, Budget, Carve Out, Post-
          Carve Out Trigger Notice Cap, Carve Out Reserves, or any of the
          foregoing be construed as a cap or limitation on the amount of the
          Allowed Professional Fees due and payable by the Debtors. For
          the avoidance of doubt and notwithstanding anything to the
          contrary in the Interim Order or in any Loan Documents, the Carve
          Out shall be senior to all liens and claims securing the Prepetition

                                 10
            Case 19-12680-KBO            Doc 8       Filed 12/17/19         Page 11 of 28




                            Summary of Material Terms                                                Location
                          Collateral, the Adequate Protection Liens, and the 507(b) Claim,
                          and any and all other forms of adequate protection, liens, or claims
                          securing the Term Loan Obligations.
                      •   Payment of Allowed Professional Fees Prior to the Termination
                          Declaration Date. Any payment or reimbursement made prior to
                          the occurrence of the Termination Declaration Date in respect of
                          any Allowed Professional Fees shall not reduce the Carve Out.
                      •   No Direct Obligation To Pay Allowed Professional Fees. None of
                          the Agent or any of the Secured Parties shall be responsible for the
                          payment or reimbursement of any fees or disbursements of any
                          Professional Person incurred in connection with the Chapter 11
                          Cases or any successor cases under any chapter of the Bankruptcy
                          Code. Nothing in the Interim Order or otherwise shall be construed
                          to obligate the Secured Parties, in any way, to pay compensation
                          to, or to reimburse expenses of, any Professional Person or to
                          guarantee that the Debtors have sufficient funds to pay such
                          compensation or reimbursement.
                      •   Payment of Carve Out On or After the Termination Declaration
                          Date. Any payment or reimbursement made on or after the
                          occurrence of the Termination Declaration Date in respect of any
                          Allowed Professional Fees shall permanently reduce the Carve Out
                          on a dollar-for-dollar basis.

Waiver/Modification   Perfection of Adequate Protection Liens. The automatic stay                    ¶¶ 5, 20
of Automatic Stay     imposed under section 362(a) of the Bankruptcy Code is modified as
Bankruptcy Rule       necessary to effectuate all of the terms and provisions of the
4001(b)(1)(B)(iii)    Interim Order, including, without limitation, to: (a) permit the Debtors
                      to grant the Adequate Protection Liens and the Superpriority Claim;
                      (b) permit the Debtors to perform such acts as the Agent may request in
                      its reasonable discretion to assure the perfection and priority of the liens
                      granted herein; (c) permit the Debtors to incur all liabilities and
                      obligations to the Agent and the Secured Parties under the Interim
                      Order; and (d) subject to the Carve Out, authorize the Debtors to pay,
                      and the Agent and the Secured Parties to retain and apply, payments
                      made in accordance with the terms of the Interim Order; provided that,
                      during the Remedies Notice Period (as defined herein), the automatic
                      stay under section 362 of the Bankruptcy Code (to the extent applicable)
                      shall remain in effect.
                      Binding Effect; Successors and Assigns. Immediately upon entry by
                      the Court (notwithstanding any applicable law or rule to the contrary),
                      the terms and provisions of the Interim Order shall become valid and
                      binding upon and inure to the benefit of the Debtors, the Agent, the
                      Secured Parties, all other creditors of any of the Debtors, the
                      Committee, or any other Court-appointed committee appointed in any
                      Cases, and all other parties in interest and the respective successors and
                      assigns of each of the foregoing, including any chapter 7 or chapter 11
                      trustee or other fiduciary hereafter appointed or elected for the estates
                      of the Debtors or with respect to the property of the estate of any
                      Debtors in any of these Cases, any Successor Cases, or upon dismissal
                      of any Case or Successor Case. In the event of any inconsistency
                      between the provisions of the Interim Order and the Loan Documents,
                      the provisions of the Interim Order shall govern and control. Any

                                                  11
             Case 19-12680-KBO        Doc 8       Filed 12/17/19         Page 12 of 28




                           Summary of Material Terms                                             Location
                     payments to be made by any of the Debtors under any order (including
                     any “first day” order) shall be made in accordance with the Interim
                     Order.

Stipulations of      The Interim Order contains certain stipulations by the Debtors, among       Preamble,
the Debtors          other things, that:                                                            ¶E
Del. Bankr. L.R.
4001-2(a)(i)(B)      •   Term Loans. Under that certain credit agreement dated as of
                         May 8, 2014 by and among 4L Holdings Corporation as Holdings,
                         Clover Technologies Group, LLC and 4L Technologies Inc. as
                         Borrower (collectively, the “Borrower”), and the Secured Parties;
                         such credit agreement, as amended, supplemented, or otherwise
                         modified from time to time, the “Credit Agreement”, and together
                         with the other “Loan Documents” (as defined in the Credit
                         Agreement), the “Loan Documents”), the Borrowers requested and
                         the Lenders provided term loans (the “Term Loans”) in an
                         aggregate principal amount of $715,000,000.
                     •   On July 18, 2014, pursuant to a First Amendment and Incremental
                         Joinder Agreement, the Borrowers added an incremental Term
                         Loan facility in an aggregate principal amount of $110,000,000.
                     •   As of the Petition Date, the Debtors (the “Debtor Obligors”) were
                         jointly and severally indebted to the Secured Parties pursuant to the
                         Loan Documents, without defense, counterclaim, or offset of any
                         kind, in the aggregate principal amount of $644,101,000 plus
                         accrued and unpaid interest with respect thereto and any additional
                         fees, costs, expenses (including any attorneys’, financial advisors’,
                         and other professionals’ fees and expenses), reimbursement
                         obligations, indemnification obligations, contingent obligations,
                         and other charges of whatever nature, whether or not contingent,
                         whenever arising, due, or owing, and all other Obligations (as
                         defined in the Credit Agreement) owing under or in connection
                         with the Loan Documents (collectively, the “Term Loan
                         Obligations”).
                     •   Term Loan Collateral. In connection with the Credit Agreement,
                         the Debtor Obligors entered into that certain Guaranty and Security
                         Agreement, dated as of May 8, 2014 (as amended, supplemented or
                         otherwise modified from time to time, the “Security Agreement”),
                         by and between 4L Holdings Corporation, as Holdings, the Debtor
                         Obligors, as grantors, and the Agent. Pursuant to the Security
                         Agreement and the other Loan Documents, the Term Loan
                         Obligations are secured by valid, binding, perfected first-priority
                         security interests in and liens (the “Term Loan Liens”) on the
                         “Collateral” (the “Prepetition Collateral”), as defined in the
                         Security Agreement, consisting of substantially all of the Debtors’
                         assets, including the Cash Collateral, except as may be set forth in
                         the Security Agreement.
                     •   Validity, Perfection, and Priority of Term Loan Liens and
                         Term Loan Obligations. Each of the Debtors acknowledges and
                         agrees that: (a) as of the Petition Date, the Term Loan Liens are
                         valid, binding, enforceable, non-avoidable, and properly perfected
                         liens on and security interests in the Prepetition Collateral; (b) as
                         of the Petition Date, the Term Loan Liens are senior in priority over

                                                12
             Case 19-12680-KBO             Doc 8       Filed 12/17/19         Page 13 of 28




                               Summary of Material Terms                                               Location
                             any and all other liens on the Prepetition Collateral, except the
                             Existing Liens (as defined below), if any; (c) the Term Loan
                             Obligations constitute legal, valid, binding, and non-avoidable
                             obligations of the Debtors; (d) no offsets, challenges, objections,
                             defenses, claims, or counterclaims of any kind or nature to any of
                             the Term Loan Liens or Term Loan Obligations exist, and no
                             portion of the Term Loan Liens or Term Loan Obligations is
                             subject to any challenge or defense including, without limitation,
                             impairment, set-off, right of recoupment, avoidance, attachment,
                             disallowance, disgorgement, reduction, recharacterization,
                             recovery, subordination (whether equitable or otherwise),
                             counterclaims, or cross-claims, pursuant to the Bankruptcy Code or
                             applicable nonbankruptcy law; and (e) the Debtors and their estates
                             have no claims, objections, challenges, causes of actions, and/or
                             choses in action, including, without limitation, “lender liability”
                             causes of action or avoidance claims under chapter 5 of the
                             Bankruptcy Code, whether arising under applicable state law or
                             federal law (including, without limitation, any recharacterization,
                             subordination, avoidance, disgorgement, recovery or other claims
                             arising under or pursuant to sections 105, 510, or 542 through 553
                             of the Bankruptcy Code), against the Agent, the Secured Parties, or
                             any of their respective affiliates, agents, representatives, attorneys,
                             advisors, professionals, officers, directors, and employees arising
                             out of, based upon, or related to their loans under the Loan
                             Documents, the Term Loan Obligations, or the Term Loan Liens.

Binding Effect of the    The stipulations, admissions and waivers contained in the Interim               ¶ 11
Debtors’ Stipulations    Order, including, without limitation, the Debtors’ Stipulations, shall be
on Third Parties         binding upon the Debtors, their affiliates, and any of their respective
Bankruptcy Rule          successors in all circumstances and for all purposes, and the Debtors are
4001(b)(1)(B)(iii);      deemed to have irrevocably waived and relinquished all Challenges (as
Del. Bankr. L.R. 4001-   defined in the Interim Order) as of the Petition Date.
2(a)(i)(B)




                                                    13
             Case 19-12680-KBO              Doc 8       Filed 12/17/19          Page 14 of 28




                               Summary of Material Terms                                                 Location

Challenge Period         The stipulations, admissions and waivers contained in the                         ¶ 11
Bankr. R.                Interim Order, including, without limitation, the Debtors’ Stipulations,
4001(C)(1)(B)            shall be binding upon all other parties in interest, including, without
Del. Bankr. L.R. 4001-   limitation, any Committee and any other person acting on behalf of the
2(a)(i)(B)               Debtors’ estates, unless and to the extent that a party in interest with
                         proper standing granted by order of the Court (or other court of
                         competent jurisdiction) has properly filed an adversary proceeding or
                         contested matter under the Bankruptcy Rules (i) before the earlier of
                         (a) two (2) business days before the date of the hearing scheduled to
                         consider confirmation of any chapter 11 plan of reorganization,
                         (b) except as to any Committee, seventy-five (75) calendar days after
                         entry of the Interim Order and (c) in the case of any such adversary
                         proceeding or contested matter filed by any Committee, sixty (60)
                         calendar days after the appointment of such Committee, subject to
                         further extension by written agreement of the Debtors (in their sole
                         discretion) and the Agent (acting at the direction of the requisite
                         Secured Parties), (in each case, a “Challenge Period” and the date of
                         expiration of each Challenge Period being a “Challenge Period
                         Termination Date”); provided, however, that if, prior to the end of the
                         Challenge Period, the cases convert to chapter 7, or if a chapter 11
                         trustee is appointed, the trustee shall have the later of the remaining
                         Challenge Period or ten (10) days, (ii) seeking to avoid, object to, or
                         otherwise challenge the findings or Debtors’ Stipulations regarding: (a)
                         the validity, enforceability, extent, priority, or perfection of the
                         mortgages, security interests, and liens of the Agent and the Secured
                         Parties; or (b) the validity, enforceability, allowability, priority, secured
                         status, or amount of the Term Loan Obligations (any such claim, a
                         “Challenge”), and (iii) in which the Court enters a final order in favor
                         of the plaintiff sustaining any such Challenge in any such timely filed
                         adversary proceeding or contested matter.

506(c) Waiver            Upon entry of the Final Order, subject to the Carve Out, no costs or              ¶ 14
                         expenses of administration which have been or may be incurred in these
Bankruptcy Rule
                         Cases at any time, or any future proceeding that may result therefrom,
4001(b)(1)(B)(iii)
                         including any Successor Cases, shall be charged against or recovered
Del. Bankr. L.R. 4001-
                         from the Agent or any Lender or any of their respective claims or the
2(a)(i)(C)
                         Collateral (including the Prepetition Collateral) pursuant to sections 105
                         or 506(c) of the Bankruptcy Code, or otherwise, without the prior
                         express written consent of the Agent (acting at the direction of the
                         requisite Secured Parties), and no such consent shall be implied, directly
                         or indirectly, from any other action, inaction, or acquiescence by any
                         such representatives, agents, or lenders. Upon entry of the Final Order,
                         the Debtors and their estates shall be deemed to have irrevocably
                         waived, and shall be prohibited from asserting, any surcharge claim,
                         under section 506(c) of the Bankruptcy Code or otherwise, for any costs
                         incurred, including those in connection with the preservation,
                         protection, or enhancement of, or realization by, the Agent or any
                         Lender upon, the Collateral.

Section 552(b) Waiver    Upon entry of the Final Order, the Secured Parties shall each be entitled         ¶ 18
Del. Bankr. L.R. 4001-   to all of the rights and benefits of section 552(b) of the Bankruptcy
2(a)(i)(H)               Code, and the “equities of the case” exception under section 552(b) of
                         the Bankruptcy Code shall not apply to the Secured Parties with respect

                                                      14
              Case 19-12680-KBO           Doc 8     Filed 12/17/19        Page 15 of 28




                               Summary of Material Terms                                        Location
                         to proceeds, product, offspring, or profits of any of the Collateral
                         (including the Prepetition Collateral).


      Statement Regarding Significant Provisions Pursuant to Local Rule 4001-2(a)(i)

       12.     Local Rule 4001-2(a)(i) requires a debtor to: (a) recite whether the proposed form

of the cash collateral order contains certain provisions of the type enumerated therein; (b) identify

the location of such provisions in the proposed cash collateral order; and (c) justify the inclusion

of such provisions in the proposed cash collateral order.               The provisions described in

Local Rule 4001-2, to the extent applicable, are set out at the following sections of the

Interim Order (collectively, the “Significant Provisions”).

               A.      Provisions that Grant Cross Collateralization (Del. Bankr. L.R.
                       4001-2(a)(i)(A)).       The Interim Order does not provide for
                       cross-collateralization, other than replacement liens to the extent of any
                       Diminution of Value as adequate protection consistent with the provisions
                       of the Credit Agreement.
               B.      Validity, Perfection, and Amount of Obligations Securing Prepetition
                       Liens (Del. Bankr. L.R. 4001-2(a)(i)(B)). The Debtors acknowledge,
                       agree, admit, and stipulate to various matters, including, the validity,
                       perfection, and priority of the liens securing the Term Loan Obligations.
                       See Interim Order ¶ 4. The stipulations set forth in Paragraph E of the
                       Interim Order are binding on the Debtors and any successors thereto. See id.
                       at ¶ 11. In compliance with Local Rule 4001-2(a)(i)(B), parties in interest
                       have until the earlier of (i) the date which is two (2) business days before
                       the date of the hearing scheduled to consider confirmation of any chapter
                       11 plan of reorganization, (ii) except as to any Committee, seventy-five (75)
                       calendar days after entry of the Interim Order and (iii) in the case of any
                       such adversary proceeding or contested matter filed by any Committee,
                       sixty (60) calendar days after the appointment of such Committee, subject
                       to further extension by written agreement of the Debtors (in their sole
                       discretion) and the Agent (acting at the direction of the requisite Secured
                       Parties); provided, however, that if, prior to the end of the Challenge Period,
                       the cases convert to chapter 7, or if a chapter 11 trustee is appointed, the
                       trustee shall have the later of the remaining Challenge Period or ten (10)
                       days. See id.
               C.      506(c) Rights (Del. Bankr. L.R. 4001-2(a)(i)(C)). The proposed
                       section 506(c) waiver will only be effective after entry of the Final Order.
                       See Interim Order, ¶ 14.

                                                  15
              Case 19-12680-KBO         Doc 8     Filed 12/17/19    Page 16 of 28



               D.     Liens on Avoidance Actions (Del. Bankr. L.R. 4001-2(a)(i)(D)). The
                      Adequate Protection Liens shall not attach to any avoidance actions, but
                      shall attach to proceeds or property recovered in respect of such avoidance
                      actions, if any, subject to the Final Order. See Interim Order, ¶ 4(a).
               E.     Provisions Deeming Prepetition Debt to be Postpetition Debt
                      (Del. Bankr. L.R. 4001-2(a)(i)(E)). The Interim Order does not deem
                      prepetition secured debt to be postpetition debt.
               F.     Carve Out (Del. Bankr. L.R. 4001-2(a)(i)(F)). With respect to the
                      Carve Out, the Interim Order assumes no statutory committee is formed.
                      See Interim Order ¶ 10.
               G.     Non-Consensual Priming (Del. Bankr. L.R. 4001-2(a)(i)(G)). The
                      Interim Order does not provide for non-consensual priming of any secured
                      lien.
               H.     552(b)(1) Rights (Del. Bankr. L.R. 4001-2(a)(i)(H)). The Secured Parties
                      shall each be entitled to all of the rights and benefits of section 552(b) of
                      the Bankruptcy Code, and the “equities of the case” exception under section
                      552(b) of the Bankruptcy Code shall not apply to the Secured Parties with
                      respect to proceeds, product, offspring, or profits of any of the Collateral
                      (including the Prepetition Collateral). See Interim Order ¶ 18.

       13.     The explanation for the inclusion of the foregoing Significant Provisions, as

required by Local Rule 4001-2(a)(i), is that such Significant Provisions were necessary to obtain

the Secured Parties’ consent to the use of Cash Collateral under the Interim Order and grant of

liens thereunder. In light of the foregoing, the Debtors submit that the Significant Provisions are

appropriate under the facts and circumstances of these chapter 11 cases. Accordingly, the

Significant Provisions in the Interim Order should be approved.

          The Debtors’ Prepetition Indebtedness and Need to Use Cash Collateral

       14.     As of the Petition Date, the Debtors’ only outstanding funded indebtedness consists

of approximately $644.1 million (plus accrued and unpaid interest) of obligations arising under

that certain Credit Agreement dated as of May 8, 2014, among 4L Holdings Corporation, as

holdings, Clover Technologies Group, LLC and 4L Technologies Inc., as borrowers, the lenders

party thereto, and Wilmington Savings Fund Society, FSB as administrative agent (as successor to

Bank of America, N.A.) (the “Agent,” and together with the Lenders, the “Secured Parties”) (the

                                                16
              Case 19-12680-KBO          Doc 8     Filed 12/17/19     Page 17 of 28



“Term Loan Facility”), which is secured by all Property (as defined in the Credit Agreement) and

interests in Property and proceeds thereof now owned or thereafter acquired by any Credit Party,

any of their respective Subsidiaries and any other Person who has granted a Lien to Agent, in or

upon which a Lien is granted or purported to be granted now or thereafter exists in favor of any

Lender or Agent for the benefit of Agent, Lenders and other Secured Parties, whether under the

Credit Agreement or under any other documents executed by such persons and delivered to Agent.

The Term Loan Facility matures on May 8, 2020 and was originally incurred in the amount of

$715 million.    On July 18, 2014, pursuant to a First Amendment and Incremental Joinder

Agreement, the Borrowers added an incremental Term Loan facility in an aggregate principal

amount of $110 million.

       15.      The Debtors use cash on hand and cash flow from operations to fund their

working-capital needs, capital expenditures, and for other general corporate purposes. An inability

to use these funds during these chapter 11 cases would eviscerate the Debtors’ business operations.

Without access to Cash Collateral, the Debtors and their estates would suffer immediate and

irreparable harm.

       16.      A significant portion of the Prepetition Collateral includes accounts receivables and

related assets and proceeds thereof, on which the Secured Parties have liens. The Debtors’

business model is predicated upon their ability to maximize the value of their assets and utilize the

proceeds in their business operations. Thus, the orderly continuation of the Debtors’ operations

and the preservation of their going concern value is largely dependent upon their ability to

regularly convert the Prepetition Collateral into Cash Collateral and use it in their operations.

       17.      The Debtors also rely on the encumbered cash generated from their operations to

fund working capital, capital expenditures, research and development efforts, and for other general

corporate purposes. During these chapter 11 cases, the Debtors will need current liquidity and
                                                 17
               Case 19-12680-KBO            Doc 8    Filed 12/17/19    Page 18 of 28



collection of prepetition receivables to satisfy payroll, pay suppliers, meet overhead obligations,

and make any other payments that are essential for the continued management, operation, and

preservation of the Debtors’ businesses. The ability to satisfy these expenses as and when due is

essential to the Debtors’ continued operation of their businesses during the pendency of these

cases.

         18.   The Debtors seek authority to use Cash Collateral to finance their working capital

needs and for any other general corporate purposes and pay related transaction costs, fees,

liabilities, and expenses (including all professional fees and expenses) and other administration

costs incurred in connection with and for the benefit of the Cases. Pursuant to the Interim Order,

the Debtors’ right to use Cash Collateral will commence on the Petition Date and shall remain in

effect until the earlier of (a) the expiration of the Remedies Notice Period (as defined in the Interim

Order), (b) the effective date of a confirmed chapter 11 plan in the Cases, and (c) the date that is

three (3) months after the Petition Date.

         19.   The Debtors, with the assistance of their advisors, have developed a

13-week cash flow forecast and Budget for the use of Cash Collateral during the interim period.

The Debtors believe that the Budget establishes that the Debtors will have adequate liquidity

during the interim period. The Budget contains line items for cash flows anticipated to be received

and disbursed during the time period for which the Budget is prepared. The Debtors believe that

the Budget includes all reasonable, necessary, and foreseeable expenses to be incurred in

connection with the operation of their business for the period set forth in the Budget.




                                                    18
                 Case 19-12680-KBO               Doc 8       Filed 12/17/19          Page 19 of 28



                                                  Basis for Relief

I.       The Debtors’ Request to Use Cash Collateral and Proposed Adequate Protection Is
         Appropriate.

         20.      Section 363 of the Bankruptcy Code governs the Debtors’ use of property of their

estates, including Cash Collateral. 3 Pursuant to section 363(c)(2) of the Bankruptcy Code, a debtor

may use cash collateral as long as “(A) each entity that has an interest in such cash collateral

consents; or (B) the court, after notice and a hearing, authorizes such use, sale, or lease in

accordance with the provisions of this section.”

         21.      Section 363(e) of the Bankruptcy Code provides for adequate protection of interests

in property when a debtor uses cash collateral. Further, section 362(d)(1) of the Bankruptcy Code

provides for adequate protection of interests in property due to the imposition of the

automatic stay. See In re Cont’l Airlines, 91 F.3d 553, 556 (3d Cir. 1996). While section 361 of

the Bankruptcy Code provides examples of forms of adequate protection, such as granting

replacement liens and administrative claims, courts decide what constitutes sufficient adequate

protection on a case-by-case basis.               In re Swedeland Dev. Grp., Inc., 16 F.3d 552, 564

(3d Cir. 1994); In re Satcon Tech. Corp., No. 12-12869, 2012 WL 6091160, at *6 (Bankr. D. Del.

Dec. 7, 2012); In re N.J. Affordable Homes Corp., No. 05-60442, 2006 WL 2128624, at *14

(Bankr. D.N.J. June 29, 2006); In re Columbia Gas Sys., Inc., Nos. 91-803, 91-804,

1992 WL 79323, at *2 (Bankr. D. Del. Feb. 18, 1992); see also In re Dynaco Corp.,



3
     The Bankruptcy Code defines “cash collateral” as follows:
         Cash, negotiable instruments, documents of title, securities, deposit accounts, or other cash
         equivalents whenever acquired in which the estate and an entity other than the estate have an interest
         and includes the proceeds, products, offspring rents, or profits of property and the fees, charges,
         accounts or other payments for the use or occupancy of rooms and other public facilities in hotels,
         motels, or other lodging properties subject to a security interest as provided in section 552(b) of this
         title, whether existing before or after the commencement of a case under this title.
11 U.S.C. § 363(a).

                                                           19
              Case 19-12680-KBO          Doc 8    Filed 12/17/19      Page 20 of 28



162 B.R. 389, 394 (Bankr. D.N.H. 1993) (citing 2 Collier on Bankruptcy ¶ 361.01 [1] at 361-66

(15th ed. 1993) (explaining that adequate protection can take many forms and “must be determined

based upon equitable considerations arising from the particular facts of each proceeding”)).

       22.     The concept of adequate protection is designed to shield a secured creditor from

diminution in the value of its interest in collateral during the period of a debtor’s use.

See In re Carbone Cos., 395 B.R. 631, 635 (Bankr. N.D. Ohio 2008) (“The test is whether the

secured party’s interest is protected from diminution or decrease as a result of the proposed use of

cash collateral.”); see also In re Cont’l Airlines, Inc., 154 B.R. 176, 180—81 (Bankr. D. Del. 1993)

(holding that adequate protection for use of collateral under section 363 of the Bankruptcy Code

is limited to use-based decline in value).

       A.      The Proposed Adequate Protection for the Secured Parties Is Sufficient.

       23.     As set forth above, the Debtors propose to provide the Secured Parties with three

primary forms of adequate protection (collectively, the “Adequate Protection”):

               1.      Adequate Protection Superpriority Claims. Solely the extent of any
                       Diminution in Value of the interests of the Secured Parties in the Prepetition
                       Collateral, the Agent, on behalf of itself and the Secured Parties, shall be
                       granted, subject only to the payment of the Carve Out, allowed superpriority
                       administrative expense claim pursuant to sections 503(b), 507(a), and
                       507(b) of the Bankruptcy Code.
               2.      Adequate Protection Liens. The Debtors will provide adequate protection
                       liens to the Secured Parties to the extent of any Diminution in Value of their
                       interests in the Prepetition Collateral from and after the Petition Date,
                       including Cash Collateral, subject to the Carve Out.
               3.      Additional Adequate Protection.
                       a.      Fees and Expenses. The Debtors are authorized and directed to pay
                               all reasonable and documented fees, costs, and expenses incurred or
                               accrued of: (i) the Agent; (ii) Blank Rome LLP, as counsel to the
                               Agent, and local counsel retained by the Agent; (iii) Gibson, Dunn
                               & Crutcher LLP and Pachulski Stang Ziehl & Jones, LLP, as
                               counsel to certain supporting Secured Parties; and (iv) Greenhill &
                               Co., LLC, as financial advisor to certain supporting Secured Parties
                               according to the procedures and requirements set forth in
                               Paragraph 4(c) of the Interim Order.
                                                 20
               Case 19-12680-KBO          Doc 8     Filed 12/17/19      Page 21 of 28



                        b.      Reporting.     The Debtors shall comply with the reporting
                                requirements set forth in Paragraph 4(e) of the Interim Order.
                        c.      Access to Record. Upon reasonable notice, at reasonable times
                                during normal business hours, the Debtors shall permit
                                representatives, agents, and employees of the Agent and the
                                supporting Secured Parties to have reasonable access to (i) inspect
                                the Debtors’ properties and (ii) all information (including historical
                                information and the Debtors’ books and records) and personnel,
                                including regularly scheduled meetings as mutually agreed with
                                senior management of the Debtors and other company advisors
                                (during normal business hours), and the Agent and the supporting
                                Secured Parties shall be provided with access to all information they
                                shall reasonably request, excluding any information for which
                                confidentiality is owed to third parties, information subject to
                                attorney client or similar privilege, or where such disclosure would
                                not be permitted by any applicable requirements of law.
        24.     The Debtors respectfully submit that the proposed Adequate Protection is sufficient

to protect the Secured Parties from any diminution in value to the Collateral during the interim

period. See In re 495 Cent. Park Ave. Corp., 136 B.R. 626, 631 (Bankr. S.D.N.Y. 1992)

(evaluating “whether the value of the debtor’s property will increase as a result of the” use of

collateral in determining sufficiency of adequate protection); See also In re Salem Plaza Assocs.,

135 B.R. 753, 758 (Bankr. S.D.N.Y. 1992) (holding that debtor’s use of cash collateral to pay

operating expenses, thereby “preserv[ing] the base that generates the income stream,” provided

adequate protection to the secured creditor). In light of the foregoing, the Debtors submit that the

proposed Adequate Protection to be provided for the benefit of the Secured Parties is appropriate.

The Debtors’ proposed Adequate Protection is not only necessary to protect the Secured Parties

against any diminution in value, but is also fair and appropriate on an interim basis under the

circumstances of these chapter 11 cases to ensure the Debtors are able to continue using the

Cash Collateral in the near term for the benefit of all parties in interest and their estates.




                                                  21
              Case 19-12680-KBO           Doc 8     Filed 12/17/19      Page 22 of 28



II.     Failure to Obtain the Immediate Interim Use of Cash Collateral Would Cause
        Immediate and Irreparable Harm.

        25.     Bankruptcy Rule 4001(b) provides that a final hearing on a motion to use

cash collateral pursuant to section 363 of the Bankruptcy Code may not be commenced earlier than

14 days after the service of such motion. Upon request, however, the Court is authorized to

conduct a preliminary expedited hearing on this Motion and authorize the Debtors’ proposed use

of Cash Collateral to the extent necessary to avoid immediate and irreparable harm to the Debtors’

estates. See Fed. R. Bankr. P. 4001(b)(2). Section 363(c)(3) of the Bankruptcy Code authorizes

the court to conduct a preliminary hearing and to authorize the use of cash collateral “if there is a

reasonable likelihood that the [debtor] will prevail at the final hearing under [section 363(e) of the

Bankruptcy Code].” 11 U.S.C. § 363(c)(3).

        26.     The Debtors have an immediate postpetition need to use Cash Collateral.

The Debtors cannot maintain the value of their estates during the pendency of these

chapter 11 cases without access to cash. The Debtors will use cash to, among other things,

implement and confirm their chapter 11 plan, continue to operate their business in the ordinary

course of business, procure goods and services from vendors of their businesses, pay their

employees, and satisfy other working capital needs during these chapter 11 cases. The Debtors

believe that substantially all of their available cash constitutes the Secured Parties’ cash collateral,

as that term is used by section 363(c) of the Bankruptcy Code. The Debtors will therefore be

unable to proceed with their proposed restructuring, operate their businesses in the near term, or

otherwise fund these chapter 11 cases without access to Cash Collateral and will suffer immediate

and irreparable harm to the detriment of all creditors and other parties in interest. In short, the

Debtors’ ability to finance their operations and the availability of sufficient working capital and




                                                  22
              Case 19-12680-KBO          Doc 8     Filed 12/17/19     Page 23 of 28



liquidity to the Debtors through the use of Cash Collateral is vital to preserve and maximize the

value of the Debtors’ estates.

       27.     The Debtors therefore seek immediate authority to use the Cash Collateral on an

interim basis and as set forth in this Motion and in the Interim Order to prevent immediate and

irreparable harm to their estates pending the Final Hearing pursuant to Bankruptcy Rule 4001(b).

Accordingly, to the extent that the Debtors require the use of Cash Collateral, the Debtors

respectfully submit that they have satisfied the requirements of Bankruptcy Rule 4001 to support

an expedited preliminary hearing and immediate Cash Collateral availability on an interim basis.

III.   The Significant Provisions Are Appropriate and Justified Under the Circumstances
       of These Chapter 11 Cases.

       28.     The Debtors believe that each of the Significant Provisions is justified and

necessary in the context and circumstances of these chapter 11 cases.

       A.      The Scope of the Carve Out Is Appropriate.

       29.     The proposed Adequate Protection is subject to the Carve Out. Without the

Carve Out, the Debtors and other parties in interest may be deprived of certain rights and powers

because the services for which professionals may be paid in these chapter 11 cases would be

restricted. See In re Ames Dep’t Stores, Inc., 115 B.R. 34, 40 (Bankr. S.D.N.Y. 1990) (observing

that courts insist on carve-outs for professionals representing parties in interest because “[a]bsent

such protection, the collective rights and expectations of all parties-in-interest are sorely

prejudiced”). The Carve Out does not directly or indirectly deprive the Debtors’ estates or other

parties in interest of possible rights and powers. Additionally, the Carve Out protects against

administrative insolvency during the course of these chapter 11 cases by ensuring that assets

remain for the payment of the Clerk of the Court or U.S. Trustee fees and professional fees of the

Debtors.


                                                 23
              Case 19-12680-KBO           Doc 8     Filed 12/17/19     Page 24 of 28



       B.      The Findings of Validity, Perfection, or Amount of Prepetition Liens and
               Challenge Period Are Appropriate.

       30.     Local Rule 4001-2(a)(i)(B) requires explicit disclosure of provisions that bind the

estate or other parties in interest with respect to the validity, perfection, or amount of the secured

creditor’s prepetition lien or the waiver of claims against the secured creditor without first giving

parties in interest at least seventy-five (75) days from the entry of the order and the creditor’s

committee, if any, at least sixty (60) days from the date of its formation to investigate such matters.

Here, the Interim Order provides any committee appointed in these chapter 11 cases and other

parties in interest with sufficient time within which to investigate and/or challenge the Term Loan

Liens and Term Loan Obligations.

       31.     As part of the Interim Order, the Debtors agree and stipulate that the Term Loan

Liens are valid, binding, perfected, enforceable, first priority liens and security interests against

the Prepetition Collateral, subject in each case to the Secured Parties’ respective rights in such

collateral. The Interim Order provides that, subject to certain limitations, the committee (if any)

or any other party in interest, in each case, with requisite standing, may file an adversary

proceeding challenging the validity, enforceability, priority, or extent of the Term Loan

Obligations or the Term Loan Liens by the earlier of (i) seventy-five (75) days after the entry of

the Interim Order, or, in the case of any official committee is appointed in these chapter 11 cases,

sixty (60) days from the date such committee is appointed and (ii) the date that is two (2) business

days before the date of the hearing scheduled to consider confirmation of any chapter 11 plan of

reorganization (or, should the cases convert to chapter 7 or if a chapter 11 trustee is appointed, as

to the trustee the later of the remaining Challenge Period or ten (10) days) to investigate the

stipulations set forth in the Interim Order.




                                                  24
              Case 19-12680-KBO          Doc 8     Filed 12/17/19      Page 25 of 28



IV.    The Automatic Stay Should Be Modified on a Limited Basis.

       32.     The relief requested herein contemplates a modification of the automatic stay to:

(a) permit the Debtors to grant the Adequate Protection Liens and the Superpriority Claim;

(b) permit the Debtors to perform such acts as the Agent may request in its reasonable discretion

to assure the perfection and priority of the liens granted herein; (c) permit the Debtors to incur all

liabilities and obligations to the Agent and the Secured Parties under this Interim Order; and

(d) subject to the Carve Out, authorize the Debtors to pay, and the Agent and the Secured Parties

to retain and apply, payments made in accordance with the terms of this Interim Order. The Interim

Order further provides that, upon the expiration of the Notice Remedies Period (as defined in the

Interim Order), the automatic stay will be automatically terminated to permit the Agent, on behalf

of itself and for the benefit of each of the Secured Parties, to exercise all its rights and remedies

set forth in the Interim Order, the Loan Documents, and as otherwise available at law without

further order or application or motion to the Court to foreclose upon and sell all or a portion of the

Collateral in order to collect any amounts payable to the Agent and the Secured Parties pursuant

to the Interim Order and apply the same to any such obligations.

                  The Requirements of Bankruptcy Rule 6003 Are Satisfied

       33.     Bankruptcy Rule 6003 empowers a court to grant relief within the first 21 days after

the Petition Date “to the extent that relief is necessary to avoid immediate and irreparable harm.”

For the reasons discussed above, the Debtors believe an immediate and orderly transition into

chapter 11 is critical to the viability of their operations and that any delay in granting the relief

requested could hinder the Debtors’ operations and cause irreparable harm. Furthermore, the

failure to receive the requested relief during the first 21 days of these chapter 11 cases would

severely disrupt the Debtors’ operations at this important juncture. For the reasons discussed

herein, the relief requested is necessary for the Debtors to operate their businesses in the ordinary

                                                 25
              Case 19-12680-KBO           Doc 8    Filed 12/17/19     Page 26 of 28



course and preserve the ongoing value of the Debtors’ operations and maximize the value of their

estates for the benefit of all stakeholders. The Motion requests relief from procedural rules and

requirements that pertain to matters of immediate significance or which involve deadlines sooner

than 21 days after the Petition Date.

                Waiver of Bankruptcy Rules 6004(a), 6004(h), and 4001(a)(3)

       34.     To implement the foregoing successfully, the Debtors seek a waiver of the notice

requirements under Bankruptcy Rule 6004(a) and the 14-day stay of an order authorizing the use,

sale, or lease of property under Bankruptcy Rule 6004(h).

                                        Reservation of Rights

       35.     Nothing contained herein is intended or shall be construed as: (a) an admission as

to the amount of, basis for, or validity of any claim against the Debtors under the Bankruptcy Code

or other applicable nonbankruptcy law; (b) a waiver of the Debtors’ or any other party in interest’s

right to dispute any claim; (c) a promise or requirement to pay any particular claim; (d) an

implication or admission that any particular claim is of a type specified or defined in this motion;

(e) a request or authorization to assume, adopt, or reject any agreement, contract, or lease pursuant

to section 365 of the Bankruptcy Code; (f) an admission as to the validity, priority, enforceability,

or perfection of any lien on, security interest in, or other encumbrance on property of the Debtors’

estates; or (g) a waiver of any claims or causes of action which may exist against any entity under

the Bankruptcy Code or any other applicable law.

                                               Notice

       36.     The Debtors have provided notice of this motion to the following parties or their

respective counsel: (a) the office of the U.S. Trustee for the District of Delaware; (b) the holders

of the 30 largest unsecured claims against the Debtors (on a consolidated basis); (c) the Term Loan

Agent; (d) counsel to the Ad Hoc Term Loan Lender Group; (e) the office of the attorneys general

                                                  26
               Case 19-12680-KBO         Doc 8     Filed 12/17/19     Page 27 of 28



for the states in which the Debtors operate; (f) the United States Attorney’s Office for the District

of Delaware; (g) the Internal Revenue Service; and (h) any party that has requested notice pursuant

to Bankruptcy Rule 2002. As this motion is seeking “first day” relief, within two business days of

the hearing on this motion, the Debtors will serve copies of this motion and any order entered in

respect to this motion as required by Local Rule 9013-1(m). The Debtors submit that, in light of

the nature of the relief requested, no other or further notice need be given.

                                         No Prior Request

       37.     No prior request for the relief sought in this motion has been made to this or any

other court.



                           [Remainder of page intentionally left blank]




                                                 27
             Case 19-12680-KBO         Doc 8     Filed 12/17/19    Page 28 of 28



       WHEREFORE, the Debtors respectfully request that the Court enter the Interim Order,

substantially in the form attached hereto as Exhibit A, granting the relief requested herein, and

such other relief as the Court deems appropriate under the circumstances.


Dated: December 17, 2019             /s/ Domenic E. Pacitti
Wilmington, Delaware                 Domenic E. Pacitti (DE Bar No. 3989)
                                     Michael W. Yurkewicz (DE Bar No. 4165)
                                     KLEHR HARRISON HARVEY BRANZBURG LLP
                                     919 N. Market Street, Suite 1000
                                     Wilmington, Delaware 19801
                                     Telephone:     (302) 426-1189
                                     Facsimile:     (302) 426-9193
                                     Email:         dpacitti@klehr.com
                                                    myurkewicz@klehr.com
                                     -and-
                                     Morton R. Branzburg (pro hac vice pending)
                                     KLEHR HARRISON HARVEY BRANZBURG LLP
                                     1835 Market Street, Suite 1400
                                     Philadelphia, Pennsylvania 19103
                                     Telephone:      (215) 569-3007
                                     Facsimile:      (215) 568-6603
                                     Email:          mbranzburg@klehr.com

                                     -and-

                                     Joshua A. Sussberg, P.C. (pro hac vice pending)
                                     Matthew C. Fagen (pro hac vice pending)
                                     KIRKLAND & ELLIS LLP
                                     KIRKLAND & ELLIS INTERNATIONAL LLP
                                     601 Lexington Avenue
                                     New York, New York 10022
                                     Telephone:     (212) 446-4800
                                     Facsimile:     (212) 446-4900
                                     Email:         joshua.sussberg@kirkland.com
                                                    matthew.fagen@kirkland.com

                                     Proposed Co-Counsel for the Debtors and Debtors in Possession
